Title: From James Madison to Richard Cutts, 7 September 1809
From: Madison, James
To: Cutts, Richard


Dear Sir—
Montpellier—Sept. 7–1809.
Your favour of the 23d came duly to hand. I wish the favorable dispositions you speak of may continue to increase among those whose weight has heretofore been unfortunately shuffled into a foreign scale against that of their own Country, and even against that in which their own immediate and particular interests were placed. It will probably soon be seen how far the arrival of Jackson with his new diplomatic budget, will confirm or change the course of the tide. He is said to have proceeded up to Annapolis; whence he will, of course, hasten to Washington, where he will find Mr Smith & Erskine ready to meet him. No light is thrown on the character of his instructions by any thing yet received from London. Every one therefore is at liberty to employ his own speculations on the subject. Not a word has been heard from Paris since the arrival of the Mentor. From the theatre of the great armies on the Danube and in its neighbourhood, all that is known here is in the newspapers; which may very possibly be supplied by arrivals with further & more important information before this reaches you. The latest authentic accounts from Spain are to be found in a letter from Seville of July 9th. now circulating in the Gazettes.
Our dry weather has continued with the exception of a few unimportant showers ever since you left us; and the coldness of the season has been still more remarkable. The effect of both will be pretty severely felt in the crops of tobacco as well as Indian Corn throughout this range of country.
I hope we shall have the pleasure of seeing you ’ere long again with us. Meantime be assured of my affectionate respects.
James Madison.
